Citation Nr: 0205599	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  90-53 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for mitral 
valve prolapse (MVP) prior to January 12, 1998, on appeal 
from the initial award of service connection.

(The issues of whether new and material evidence has been 
presented or secured to reopen claims of entitlement to 
service connection for a psychiatric disorder other than 
post-traumatic stress disorder (PTSD) and for migraine 
headaches, entitlement to service connection for PTSD, and 
entitlement to an increased rating for irritable bowel 
syndrome will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service in the Air Force from March 
1971 to June 1974 and in the Navy from August 1977 to 
September 1981.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional 
Office (RO) in April 1988.  The April 1988 decision 
implemented a March 1988 Board of Veterans' Appeals (Board) 
grant of service connection for mitral valve prolapse with an 
initial zero percent disability rating.  The appellant 
appealed, and a June 1988 rating decision increased the 
rating to 10 percent, effective from the date of service 
connection; the appellant renewed his disagreement.

In a November 1999 decision, the Board redesignated the 
appeal for a higher rating for MVP to comprise two issues 
reflecting a change in the rating criteria during the 
pendency of the appeal effective January 12, 1998.  The Board 
reached a decision regarding the issue above and remanded the 
issue of entitlement to a higher rating for MVP from January 
12, 1998, as well as other issues that remain pending in 
remand status.  The veteran appealed the Board's November 
1999 decision to the United States Court of Veterans Appeals 
(Court), which vacated the Board's decision and remanded for 
readjudication including consideration of the Veterans Claims 
Assistance Act of 2000, (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001).  This decision 
responds to the Court's order as regards the issue of 
entitlement to an increased rating for MVP prior to January 
12, 1998.

The Board is undertaking additional development on the claims 
to reopen claims of entitlement to service connection for a 
psychiatric disorder other than PTSD and for migraine 
headaches, entitlement to service connection for PTSD, and 
entitlement to an increased rating for irritable bowel 
syndrome pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues


FINDINGS OF FACT

1.  From the effective date of service connection to October 
1, 1995, mitral valve prolapse was manifest by atypical chest 
pain without EKG manifestations, dyspnea on exertion of 
cardiac etiology, pathologic arrhythmia, or a definitely 
enlarged heart.

2.  From October 2, 1995, to January 11, 1998, mitral valve 
prolapse was manifest by atypical chest pain with a mildly 
enlarged heart without EKG manifestations, severe dyspnea on 
exertion, or pathologic arrhythmia.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for MVP are not met from the effective date of 
service connection to October 1, 1995.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.20, 4.27, 
4.104, Diagnostic Code 7000 (1997).

2.  The schedular criteria for a 30 percent disability rating 
for MVP are met from October 2, 1995, to January 11, 1998.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.20, 4.27, 4.104, Diagnostic Code 7000 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records for the veteran's first period of 
service are negative for cardiac complaints, findings or 
diagnoses.  During his second period of service, in July 
1980, the veteran had a hospital evaluation for persistently 
elevated creatine phosphokinase (CPK).  Cardiovascular 
examination revealed grade II/VI mid-systolic murmur, and no 
click was heard.  Treadmill stress test was negative for 
ischemic heart disease.  Echocardiograms were negative for 
effusion, and on two occasions showed moderately decreased LV 
function and no abnormality in any valves.  A multiple gated 
blood pool scan was negative.  The diagnosis was elevated CPK 
enzyme levels, etiology uncertain.

In October 1980, an ejection fraction study found LV (left 
ventricle) ejection fraction (LVEF) of 27%.  The veteran had 
cardiac catheterization and selective cineangiography in 
November 1980 that were normal.  Repeated echocardiography 
was normal.  CPK was within normal limits.  Repeated multiple 
gated blood pool scans in Nuclear Medicine were again 
abnormally low.  The final diagnosis was symptoms of fatigue 
and past history of elevated CPKs, possibly supporting a 
diagnosis of resolved myocarditis.

Two echocardiogram reports by D. Schwartz, M.D. are of 
record, one dated December 1981 and marked unsatisfactory 
quality, the other undated, marked borderline quality.  The 
former shows mildly dilated LA (left atrium) and MVP.  The 
latter shows normal LV function and possible MVP.

Philadelphia VA Medical Center (VAMC) cardiology outpatient 
and employee health records of October 1981 to July 1982 
reveal history of past cardiomyopathy, positive MVP by 
echocardiogram.  The veteran complained of chest pain and 
shortness of breath with exertion.  October 1981 chest x-ray 
showed the heart to be of normal size, shape, and 
configuration, with no individual chamber enlargement.  
November 1981 employee health records noted heart murmur.  In 
May 1982, the chest pain was diagnosed as secondary to MVP.

On January 1984 admission to Temple University Hospital for 
chest pain with history of elevated CPKs, fatigue and chest 
pain were related to underlying psychological status and 
diagnosis of floppy heart valve.

On VA cardiology examination in June 1984, the appellant 
complained of sharp left precordial pain about every week or 
two for the past four years.  The examiner noted history of 
myocarditis in 1980 and the several diagnostic tests and 
procedures since, and their findings.  EKG 
(electrocardiograph) examination showed early repolarization, 
within normal limits for the veteran's age.  Upon completion 
of clinical examination, the diagnosis was myocarditis with 
mild LV dysfunction and MVP by history.

A June 1987 VA echocardiogram showed top normal LA and LV 
size, normal LV function, and mild MVP.  Also in June 1987, a 
VA examiner found the veteran's reports of chest pain 
bizarre, and diagnostic of neither myocarditis, coronary 
disease, nor anything else.  He noted MVP can give non-
descript chest pain and be accompanied by LV dysfunction on 
echo, but that an echocardiogram was a rough test compared to 
cardiac catheterization, considered the "gold standard," 
which had been negative.  He concluded there was no ischemic 
heart disease, and the only objective evidence was for benign 
MVP.  August 1987 echocardiogram showed borderline left 
ventricular function and no echocardiographic evidence of 
MVP.

In March 1988, the Board found entitlement to service 
connection for MVP.  The veteran appealed from the RO's 
initial noncompensable rating and has prosecuted his claim 
thereafter.

On hearing testimony in January 1989, the veteran reported 
"a lot of chest pain" and shortness of breath when he had a 
small amount of exertion.  He reported the various cardiac 
function findings from his several examinations.

A March 1989 VA echocardiogram concluded slightly dilated LA, 
borderline MVP, and good LV function.  Later in March 1989, a 
multiple gated acquisition (MUGA) scan was abnormal, 
consistent with LV dysfunction.  On VA examination, the 
diagnoses were post-myocarditis heart disease, status 2, 
prognosis 2, and MVP.

In January 1990, an echocardiogram at Fitzgerald Mercy 
Hospital found normal top chamber size, mild LV hypertrophy, 
and mild global LV hypokinesis.

A May 1991 administrative law decision by the Social Security 
Administration (SSA) found the appellant disabled from May 
1989 entirely from mental impairments.  The administrative 
law judge found the appellant suffered from multiple 
conditions, including rheumatic heart disease with mitral 
valve prolapse and that the physical impairments alone would 
not preclude working.

In a September 1991 statement, Dr. Trollinger reported that 
in the past four years, the veteran's multiple complaints had 
included chest pains with shortness of breath.  Diagnoses 
included neurogenic bowel syndrome, dilated left atrium with 
neural [sic] prolapse by history, chronic endogenous 
depression with associated anxiety and panic attacks, PFK 
(phosphofructokinase) deficiency with myalgia headaches, and 
migrainoid headaches.

In August 1991 hearing testimony the veteran reported that a 
VA doctor at Philadelphia VA medical center (VAMC) told him 
in November 1981 that his heart was enlarged.  He testified 
to frequent chest pain and shortness of breath with exertion.  
He stated that Social Security had awarded him disability 
benefits because of his heart, back, and nervous conditions.

A September 1992 echocardiogram at Non-invasive 
Cardiovascular Laboratory was interpreted as showing CLVH 
[sic] with LV (left ventricle) normal to slightly diminished 
systolic function; mild global hypokinesia; topal [sic] LA 
(left auricle) size with thickened mitral leaflets, trace 
mitral regurgitation; mild tricuspid regurgitation; and mild 
aortic insufficiency.  In March 1993, M. Buchhammer, M.D., 
reported he was treating the appellant for LVH (left 
ventricular hypertrophy) diagnosed by 2D echo.

VA examination in September 1993 found the veteran to have a 
grade III/VI systolic murmur with a slightly displaced point 
of maximal impulse (PMI) at the left lower sternal border.  
The diagnosis was cardiomyopathy per echocardiogram.

On VA cardiology examination in September 1995, the appellant 
complained of shortness of breath on exertion, sporadic chest 
pain about once a week unrelated to exertion and with 
spontaneous improvement.  Clinical examination found the 
heart midline with the apical impulse at about the fifth 
intercostal space and a grade I-II/VI midsystolic murmur over 
the mitral area.  After EKG examination, the diagnosis was 
MVP, mild degree, and mild LV dysfunction.

On VA hospital admission in October 1995 to rule out heart 
attack because of complaints of chest pain, chest x-ray study 
showed mild cardiomegaly.  Two EKGs were normal.  The 
pertinent diagnoses were atypical chest pain and MVP.

A December 1995 report from Medical Center of Central Georgia 
(MCCG) noted an abnormal electrocardiogram (EKG), possibly 
old MI.  The appellant had a treadmill stress myocardial 
perfusion study, echocardiogram, resting EKG showing minimal 
voltage criteria for LV hypertrophy, and treadmill stress 
test with no EKG changes or symptoms suggesting myocardial 
ischemia.  The myocardial perfusion images appeared 
essentially normal, although the gated images were compatible 
with mild diffuse hypokinesis.  The final impression was 
positive for mild diffuse myopathy, which may be either 
secondary to an episode of myocarditis or secondary to the 
PFK deficiency.

A November 1996 statement from Dr. Buchhammer included mild 
cardiomegaly among the veteran's diagnoses.

In November 1996 hearing testimony, the veteran reported 
chest pain and shortness of breath with exertion such as 
climbing stairs.  He reported treatment at the MCCG.

In April 1999, the Board provided the VA claims folder and a 
summary, which is of record, of the pertinent information 
reported above to a VA cardiologist and requested a medical 
opinion in response to the following questions:

1.  What are the positively diagnosed 
heart pathologies?

2.  Is there evidence of a connection 
between the service-connected mitral 
valve prolapse and any other positively 
diagnosed heart pathologies, such that 
the MVP either caused, or, without 
causing, aggravated another condition?

3.  Which of the veteran's reported 
symptomatology is attributable to the 
service-connected mitral valve prolapse?

By letters dated April 26, 1999, the Board informed the 
appellant and his representative of the request for an expert 
medical opinion.

On June 10, 1999, The reviewing cardiologist responded as 
follows:

I have carefully reviewed the above 
patient's records and will address each 
of your questions individually.

1.	What are the positively diagnosed 
heart pathologies?

A.	Mitral Valve Prolapse (MVP): That 
the patient has documented mitral valve 
prolapse is clear.  This in turn has 
caused structural abnormalities,- mainly 
left atrial enlargement.  In reviewing 
the several studies of his left 
ventricular function (echocardiograms, 
planar radionuclide imaging studies and 
MUGAs) I conclude that his contractility 
is probably at the lower limit of normal 
but may be mildly depressed.  However, I 
see no indications that, even if slight 
LV dysfunction is present, that it is 
responsible for any symptoms.  Ischemic 
heart disease appears to have been ruled 
out by treadmill exercise tests and by 
cardiac catheterization.  Thus, we cannot 
attribute his symptoms of chest pain to 
organic coronary artery disease, but they 
may reflect the type of atypical chest 
pain that may be seen in patients with 
MVP.  Less likely, his chest pains can be 
a type of myalgia caused by his 
peripheral myopathy due to his hereditary 
phosphofructokinase (PFK) deficiency.  
Patients with MVP can experience 
"palpitations" and have cardiac 
arrhythmias with rapid heart rate which 
can cause chest discomfort and transient 
breathlessness; however, he seems not to 
have described any of such symptoms.

B.	No additional heart pathology: I can 
find no convincing evidence that would 
support additional heart pathology or a 
diagnosis of past pericarditis or 
myocarditis.  His ECGs probably represent 
"early repolarization" and are stable 
for him and probably represent his usual 
baseline.  The elevations of CPK in the 
past reflect his PFK deficiency and were 
probably mistaken for episodes of 
myocarditis and myocardial damage.

2.	Is there evidence.., that MVP caused 
or aggrevated [sic] another condition?

I am not aware that there is any other 
condition that was adversely affected 
because of the presence of MVP.  I also 
am unaware of any association of PFK 
deficiency and MVP.

3.	Which symptomatology is attributable 
to the service-connected MVP?

Again, I have to respond that atypical 
chest pain is commonly seen in patients 
with MVP but we have no understanding 
what it represents.  He does not seem to 
report any symptoms that are associated 
with arrhythmias (which are associated 
with MVP).  The mildness of his disease 
at present appears not to have caused any 
pulmonary vascular congestion or any 
symptoms associated with it.

By letter of July 14, 1999, the Board provided the 
appellant's representative a copy of the expert medical 
opinion and instructions to respond with additional evidence 
or comment within 60 days and the rules for response.  The 
Board received no response.



II.  Analysis

A.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA initially notified the veteran to submit medical evidence 
to support a higher rating in the April 1988 notice of his 
initial rating.  The September 1988 statement of the case 
(SOC) informed the veteran of the criteria for rating his 
disability and by implication the evidence necessary to 
substantiate a claim of entitlement to a higher rating.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Multiple supplemental SOCs (SSOC) have kept the 
veteran apprised of the evidence of record throughout the 
appeal process.  A January 1992 letter informed the veteran 
of the facts necessary to substantiate his claim that the 
evidence failed to provide.  An August 1997 SSOC informed the 
veteran that he had not provided VA the necessary 
authorization for release of records of treatment at MCCG 
about which he had testified in November 1996, although he 
had submitted other records from MCCG.  He was thus informed 
of the necessity to authorize VA to assist him to obtain 
private medical records.  VA's duty to assist the veteran to 
obtain private medical records does not apply where the 
veteran has withheld authorization for VA to act on his 
behalf.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1)(ii)).  All VA records that can 
reasonably be expected to be of record are of record.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA records are constructively before the Secretary in 
claims adjudications).  The veteran has repeatedly submitted 
all evidence of which he has informed VA, except for records 
of treatment at MCCG that he referenced in November 1996 
testimony, regarding which VA has no duty, as discussed 
above.  There is nothing left for VA to do to assist the 
veteran to obtain private medical records.  Id.; 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1).  VA has afforded the veteran 
multiple examinations and has obtain an expert opinion where 
necessary, thus affording him all required assistance to 
obtain and clarify the medical facts pertinent to his claim.  
Id.; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

Whereas VA has afforded the veteran all notice and assistance 
required by the VCAA and its implementing regulations, the 
Board may proceed to decide the appeal without prejudice to 
the veteran even though the issue of increased rating for MVP 
was last before the RO prior to enactment of the VCAA or 
promulgation of the implementing regulations.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993); VAOPGCPREC 16-92.

B.  Rating in Excess of 10 Percent for MVP

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Therefore, the Board 
stages the rating of the appellant's disability only if it 
would not prejudice to the veteran to do so without remand to 
the RO for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 
389 (1993).  The appellant has presented evidence and argued 
for an increased rating for the entire period under review, 
which includes any period less than the entire period.  Thus 
he has had the gamut of due process as it applies to his 
claim.  He has had multiple hearings during the time his 
appeal, and thus multiple opportunities to testify on the 
issue on appeal.  Finally, in this case, there will be no 
reduction in the current rating.  Consequently, for the Board 
to now stage the rating does not prejudice the appellant.  
Id., VAOPGCPREC 16-92.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability must be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.10 provides that the basis of disability rating 
is the ability of the body as a whole, the psyche or a system 
or organ of the body is able to function under the ordinary 
conditions of daily life, including employment.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

Prior to January 12, 1998, MVP was rated as rheumatic heart 
disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).  
Any staged rating of MVP must predate January 12, 1998, the 
effective date of a change in the rating criteria for code 
7000.  See 62 Fed. Reg. 65219 (1997) (codified at 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (2001)).  Although the version 
of a regulation more beneficial to a claimant is used when a 
pertinent regulation changes during the pendency of an 
appeal, Karnas v. Derwinski, 1 Vet. App. 308 (1991), a 
regulation may not be applied to a period prior to its 
effective date.  38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§ 3.114 (2001).  Whereas the issue of the rating from January 
12, 1998, was previously remanded by the Board, the Board now 
has before it only the issue of the rating prior to that 
date, to which it may only apply the old rating criteria.

The appellant's MVP is an unlisted condition, which must be 
rated by analogy.  38 C.F.R. § 4.20 (2001).  It has been 
rated as an unlisted condition, Diagnostic Code 7099-7000, 
rated by analogy to rheumatic fever, which provides for 
appropriately similar symptomatology.  See 38 C.F.R. § 4.27 
(2001).  The rating criteria for rheumatic heart disease, in 
pertinent part (i.e., excluding the specific requirements 
related to past confirmed rheumatic fever) provide a 10 
percent rating for identifiable valvular lesion, slight, if 
any, dyspnea, the heart not enlarged; a 30 percent rating 
requires diastolic murmur with characteristic EKG 
manifestations, or definitely enlarged heart; a 60 percent 
rating requires that the heart be definitely enlarged, severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia, more than light manual 
labor is precluded.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(1997).

The appellant has asserted the several cardiac pathologies, 
including LV dysfunction and LA enlargement, are part of his 
service-connected MVP and his rating should incorporate and 
compensate him for disability attributable to those 
conditions.  He has attributed chest pain, shortness of 
breath, and fatigability to the MVP and other cardiac 
conditions he relates to the MVP.  Whereas such associations 
of symptoms to causes are purely medical matters requiring 
medical expertise to determine, the appellant as a lay person 
is not competent to proffer his opinion as evidence on 
matters of medical causation.  Espiritu, 2 Vet. App. 492.  
The Board will rely upon the medical evidence of record for 
medical diagnoses and attribution of pathologies to causes.

The Board has obtained the opinion of an expert in 
cardiology.  The other medical statements and opinions of 
record either expressed no clear medical opinion about the 
degree of disablement attributable to the MVP, or are of less 
probative weight than the June 1999 expert medical opinion 
regarding the effect of MVP on the ability of the veteran's 
heart to function under the conditions of ordinary life, 
including employment.  The June 1999 expert's opinion set 
forth in detail the status, extent of disability, and 
relationship among the various structural features of the 
appellant's heart.  His conclusions are based on an 
exhaustive review of the entire medical file and comparison 
of the various diagnostic test findings to the appellant's 
subjective reports.

The June 1999 expert's opinion does not support the veteran's 
assertion that the disabling effects of other heart 
pathologies should be considered in rating the service-
connected MVP.  Moreover, even if they were included, they 
would not be separately rated, see 38 C.F.R. § 4.14 (2001), 
and absent additional disability attributable to them, the 
MVP would not be rated higher because of them.  The appellant 
suffers no additional disability or symptoms because of left 
atrial enlargement or left ventricular dysfunction.  Neither 
of those would present a cause for additional compensation 
for any period under review.  The expert opined that the 
chest discomfort and transient breathlessness sometimes 
associated with MVP and related palpitations are not what the 
appellant has described.  The only symptom that the evidence 
supports as possibly related to the MVP that contributes to 
disability is atypical chest pain.  The June 1999 expert's 
opinion stated that the appellant's condition is mild.  He 
stated that his EKG's show a normal, stable, early 
repolarization.

No medical evidence allows the Board to find dyspnea greater 
than that commensurate with the 10 percent rating.  The 
veteran has testified to chest pain and to shortness of 
breath with exertion, but the testimony is both less credible 
and less probative than the reports of exercise stress tests, 
which do not show chest pain or dyspnea.  In the absence of 
documentation of chest pain or dyspnea during tests designed 
to elicit such symptoms, the Board finds that the extent of 
dyspnea reported does not exceed the mild degree that is a 
criterion of a 10 percent rating.  Other than as a criterion 
of a 10 percent rating, dyspnea is material to a 60 percent 
rating, but only if it is severe on exertion.  The 30 percent 
criteria do not include a quantification of the extent of 
dyspnea on exertion.  Dyspnea more than slight could warrant 
the 60 percent rating if it more nearly approximated severe 
than slight.  38 C.F.R. § 4.7 (2001).  The veteran's 
testimony is vague as to the severity of shortness of breath 
upon exertion.  It must also be taken in light of the June 
1987 VA examiner's observation that the veteran's complaints 
were bizarre and consistent with no known pathology.  Even if 
any degree of dyspnea upon climbing stairs or walking around 
the block were by definition severe, the Board finds the 
extent of dyspnea as reported in his November 1996 testimony 
to be exaggerated in light of the stress test results, 
consequently, the testimony is not credible.  The credibility 
of the veteran's testimony is also impeached by his August 
1991 testimony that his heart and back conditions contributed 
to the SSA finding of disability.  The SSA reported that only 
his mental condition rendered him disabled.  The Board 
concludes from this that the veteran's subjective evaluation 
of the extent and cause of his disablement is not consistent 
with objective evaluation and therefore his testimony on the 
severity of his symptoms is not credible.  The objective 
medical evidence that the veteran's dyspnea is not, and does 
not nearly approximate, severe on exertion clearly outweighs 
his subjective testimony.  The preponderance of the evidence 
is against a rating higher than 10 percent during any period 
under review on the basis of the degree of dyspnea.  
Diagnostic Code 7000.

There are reports of systolic murmur, but no reports of 
diastolic murmur.  Consequently, the evidence cannot show 
"diastolic murmur with characteristic EKG manifestations" 
commensurate with a 30 percent rating.  Id.

There is no evidence showing the veteran is limited to 
sedentary employment because of MVP.  The June 1999 expert 
opined just the opposite, directly that the veteran has very 
little actual disability from MVP.  The SSA findings were 
consistent.  The veteran cannot achieve a higher rating on 
the basis of limitation to sedentary employment.  Id.

However, notwithstanding the expert medical opinion as to the 
lack of disabling symptomatology attributable to MVP, there 
is evidence of enlarged heart (cardiomegaly).  The finding of 
cardiomegaly first appeared in the October 2, 1995, VA 
hospital report.  Absent medical evidence that both 
contraindicates the presence of an enlarged heart thereafter 
and bears greater probative value than the evidence reporting 
an enlarged heart, the Board must find that the veteran has, 
or for part of the time under review had, an enlarged heart.  
The amount of enlargement is not material to satisfaction of 
the criterion for a 30 percent rating.  "[H]owever slight 
the enlargement might be, all that D[iagnostic] C[ode] 7000 
requires is some enlargement.  Drosky v. Brown, 10 Vet. App. 
251, 256 (1997).

When the evidence of record is considered in light of the 
Court's discussion of the meaning of "definite," 10 Vet. 
App. at 255-56, there is no medical finding that permits the 
conclusion that there was "definite" enlargement of the 
heart prior to October 2, 1995.  The veteran testified in 
August 1991 that a VA physician told him he had an enlarged 
heart in November 1981.  The veteran's lay recollection of a 
physician's comments to him is not probative medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
medical records from the time and facility the veteran 
identified are of record, and they do not show enlargement of 
the heart.

In sum, the evidence supports a staged rating during the 
period under review in this decision.  Fenderson, 12 Vet. 
App. 119.  A 10 percent rating is warranted from the 
effective date of service connection until October 2, 1995, 
the earliest evidence of a definitely enlarged heart.  A 30 
percent rating is warranted from October 2, 1995 through the 
remainder of the period under review, i.e., to January 11, 
1998.  38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).

There is no evidence that the veteran's MVP satisfied any of 
the criteria of a 60 percent rating at any time under review.  
Id.  Neither is there evidence of extraordinary circumstances 
such as marked interference with employment or frequent 
hospitalization for MVP that indicate the Board should refer 
the case to the RO for referral to the appropriate VA 
authority for consideration of extra-schedular rating.  
38 C.F.R. § 3.321(b)(1) (2001); Floyd v. Brown, 9 Vet. App. 
88 (1996).


ORDER

A rating greater than 10 percent for MVP prior to October 2, 
1995, is denied.

A 30 percent rating for MVP from October 2, 1995, to January 
11, 1998, is granted, subject to the regulations governing 
payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

